DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.  Consequently, claims 1-7 & 11-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/8/22 & 9/6/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 & 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 & 15 as newly amended state “wherein the customer-usable value in convertible into a gift card, an open-loop store-value card, a closed-loop stored value card, or combination thereof” is not clearly disclosed or described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Features supported by the specification relate to equating vouchers with cash equivalency that may comprise of gift cards, an open-loop store-value card, a closed-loop stored value card; however, the specification fails to provide support for converting award to said gift card, an open-loop store-value card, a closed-loop stored value card; as required by the independent claims.  Thus, claims are rejected for failing to comply with written description requirement.  Claims 2-7, 11-14 & 16-20 are dependent of independent claims thus stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 & 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US Patent Pub. 20100267438; referred to hereinafter as Williams) and further in view of LeMay (US Patent 9,311,769; referred to hereinafter as LeMay).
Claims 1 & 15:	Williams disclose a system for converting a representation of value into customer-useable value (abstract) comprising, a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution (0024-0026) of the instructions to: receive a request, wherein the request comprises the representation of value (0037-0038), process the request, confirm an amount of customer-useable value associated with the representation of value (0043-0050) create a voucher message, wherein the voucher message comprises information for converting the representation of value into the customer-useable value and send the voucher message for use by a customer (0052-0060), wherein the customer-usable value in convertible into a gift card, an open-loop store-value card, a closed-loop stored value card, or combination thereof (0054, As the player accumulates redemption points, the player may exchange any number of redemption points for merchandise, gift certificates, prizes, travel packages or entries into additional lottery games).  William however, does not explicitly disclose voucher message is sent as a virtual item to the customer.  In an analogous art, LeMay teach of a wager system wherein transaction of transferring credit/currency to or from the electronic gaming machine (EGM) or transferring game play information from the EGM to a user (col. 2: 6-59).  Furthermore, the information/data can be sent via email as virtual item (col. 5, see “Texting and E-Mailing in a Gaming Environment”).  It would have been obvious for one with ordinary skill in the art, at the time to applicant’s invention, to have modified the system disclosed by Williams, to allow the player to receive virtual award via email, as taught by LeMay, thus personalizing and enhancing gaming experience for the user (col. 1: 51-58). 
Claims 2 & 17:	The combination of Williams and LeMay teach value comprises electronic gaming points, electronic gaming virtual values, electronic gaming monetary amounts, coin operated amusement machine points, coin operated amusement machine monetary amounts, lottery winnings values, lottery account values, casino account values, virtual account values, or combinations thereof (Williams 0037-0043).
Claims 3 & 18:	The combination of Williams and LeMay teach processor confirming the amount of customer-usable value associated with the representation of value by determining that the representation of value corresponds to an indication of value maintained in a database accessible by the processor (Williams 0053, wherein the machine provides verified/confirmed amount of points to the players).
Claim 4:	The combination of Williams and LeMay teach indication of value comprises a redemption amount (Williams 0037-0042).
Claim 5:	The combination of Williams and LeMay teach creating a unique redemption ID for the voucher message (Williams 0042 & 0049).
Claim 6:	The combination of Williams and LeMay teach processor associating the unique redemption ID with the redemption amount (Williams 0042-0049).
Claim 7:	The combination of Williams and LeMay teach customer receiving the voucher message as a redeemable winnings voucher (Williams 0038-0043).
Claim 11:	The combination of Williams and LeMay teach virtual item is provided via delivery to a mobile phone or smart device, via delivery a link to access a website, or combinations thereof (Williams 0051-0055).
Claim 12:	The combination of Williams and LeMay teach virtual item is provided via a broadband, optical, Wi-Fi, Bluetooth, NFC, cellular, satellite, or other network (Williams 0048-0052 network).
Claim 13:	The combination of Williams and LeMay teach redeemable winnings voucher is interpretable by a mobile point of sale application, wherein the mobile point of sale application is configured to validate the redeemable winnings voucher (Williams 0034-0037).
Claim 14:	The combination of Williams and LeMay teach receive redeemable winnings voucher information from the mobile point of sale application and confirm the redemption amount and the unique redemption ID comprising the redeemable winnings voucher information are properly associated (Williams 0042-0060).
Claim 16:	The combination of Williams and LeMay teach redeemable winnings voucher comprises a redemption amount and a unique redemption ID (Williams 0042 & 0049).
Claim 19:	The combination of Williams and LeMay teach provide a stored-value card, cash, or combinations thereof to the customer as the customer-useable value (Williams 0058-0060).
Claim 20:	The combination of Williams and LeMay teach redeemable winnings voucher is provided to the customer as a physical item, as a virtual item, or combinations thereof (Williams 0043-0052).

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s arguments that “the Final Office Action does not cite any prior art as disclosing the claimed “wherein the customer-useable value in convertible into a gift card, an open-loop stored-value card, a closed-loop stored value card, or combinations thereof.”  Examiner respectfully disagrees.  Williams in paragraphs 0054-0055 clearly disclose converting customer usable value into a gift card or other open-looped/closed-loop stored value card.  Paragraph 0054 states “the player accumulates redemption points, the player may exchange any number of redemption points for merchandise, gift certificates, prizes, travel packages or entries into additional lottery games”; and paragraphs 0055-0056 provides “exemplary steps for tracking and exchanging redemption points through an exemplary rewards program will now be presented. At step 400, the system 10 may receive a request from a player to access redemption point data for the player. The request can be received, for example, from a player interface 16 over the Internet via a secure web site. As shown in FIG. 5, the player may have to log on to the secure web site to access the player's redemption point account.” And “Once securely logged in, the player interface 16 may display the redemption point data to the player. As shown in FIG. 6, the player's redemption point account balance is displayed at field 630 as "1250." This indicates that the players has "banked" or earned 1250 redemption points that may be exchanged for various merchandise, gift certificates, prizes, travel packages, or entries into additional lottery games.”  Thus, combination of Williams and LeMay clearly teach all the recited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649